IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 48466

STATE OF IDAHO,                                   )
                                                  )    Filed: May 25, 2022
       Plaintiff-Respondent,                      )
                                                  )    Melanie Gagnepain, Clerk
v.                                                )
                                                  )    THIS IS AN UNPUBLISHED
NEIL WAYNE GOODRICH,                              )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K.C. Meyer; Hon. Fred M. Gibler, District
       Judges.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Neil Wayne Goodrich appeals from his judgment of conviction for possession of a
controlled substance, Idaho Code § 37-2732(c)(1). Goodrich challenges the district court’s
partial denial of his motion to suppress, arguing he did not voluntarily consent to a search of a
cigarette box. We affirm.
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       While patrolling around midnight, Sergeant Klitch observed a vehicle following another
vehicle too closely and making an unusual noise, indicating an insufficient muffler. Sergeant
Klitch initiated a traffic stop, and shortly thereafter, Officer Mauri arrived in a separate patrol car
to assist with the stop. The officers separately approached each side of the vehicle with Sergeant


                                                  1
Klitch contacting the driver and Officer Mauri contacting the passenger, Goodrich. Sergeant
Klitch observed both the driver and Goodrich exhibiting signs of intoxication, including glassy,
bloodshot eyes and dilated pupils and detected the odor of alcohol in the vehicle.
       Sergeant Klitch asked the driver for her driver’s license, vehicle registration, and
insurance and asked Goodrich if he had identification.        Goodrich provided Officer Mauri
identification, and he briefly examined it before returning it. Sergeant Klitch then asked if any
weapons were in the vehicle, and Goodrich responded he had a buck knife on his person.
       Officer Mauri began conducting a field sobriety test of the driver who admitted smoking
marijuana earlier that day and consented to a search of the vehicle’s glovebox. Meanwhile,
Sergeant Klitch asked Goodrich to exit the vehicle to permit Sergeant Klitch to search the
glovebox and asked to frisk Goodrich for weapons. Goodrich again stated he had a buck knife.
When Sergeant Klitch asked Goodrich to set the knife in the vehicle, he could not locate the
knife on his person and stated the knife must have fallen off him. Sergeant Klitch again asked to
conduct a frisk, and Goodrich consented.
       During the frisk, Sergeant Klitch observed a cigarette box sticking out of Goodrich’s
pants pocket. Sergeant Klitch asked Goodrich, “Do you mind opening that and showing it to
me?” While reaching for the cigarette box, Goodrich commented, “Why do I need to do all this?
This is bull s--t.” Sergeant Klitch did not respond to Goodrich’s comment. Simultaneous to
Goodrich removing the box from his pocket, the following exchange occurred:
       GOODRICH:                      Honestly, there’s going to be some coke in there.
                                      Probably in the bottom of it.
       SERGEANT KLITCH:               How much coke?
       GOODRICH:                      Not much. Enough for a f--king party.
Goodrich then removed a plastic bag from the cigarette box and showed it to Sergeant Klitch.
Sergeant Klitch arrested Goodrich. Subsequently, Goodrich made incriminating statements to
Sergeant Klitch under a belief that Goodrich could work as a confidential informant.
       The State charged Goodrich with possession of a controlled substance with intent to
deliver and alleged he was a persistent violator. Goodrich filed a motion to suppress, arguing he
was seized during the traffic stop, did not consent to the search of the cigarette box, and
involuntarily made incriminating statements. At a hearing on the motion, Officer Mauri and
Sergeant Klitch testified, and the State admitted the videos from the officers’ body cameras into
evidence. During a second, continued hearing, Goodrich testified.


                                                2
       In a written decision, the district court partially denied Goodrich’s suppression motion.
The court ruled that “Sergeant Klitch had reasonable articulable suspicion to justify the traffic
stop”; “Sergeant Klitch’s weapons frisk was appropriate”; and Goodrich’s “actions of handing
over the cigarette box in combination with his simultaneous statement show clear and
unambiguous consent that was freely and voluntarily given.” The court also ruled, however, that
Goodrich’s post-arrest incriminating statements “were made in response to Sergeant Klitch’s
offer for [Goodrich] to become a confidential informant in exchange for leniency and therefore
coerced,” and it suppressed those statements.
       Following this ruling, Goodrich pled guilty to an amended charge of possession of a
controlled substance and reserved the right to appeal the partial denial of his suppression motion.
Goodrich timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Goodrich argues the district court erred in partially denying his suppression motion
because he contends he did not voluntarily consent to Sergeant Klitch’s search of the cigarette
box. In response, the State asserts the totality of the circumstances show Goodrich voluntarily
confessed the cigarette box contained cocaine and then voluntarily showed Sergeant Klitch the
contents of the box.
       The Fourth Amendment to the United States Constitution prohibits unreasonable searches
and seizures. Warrantless searches are presumed to be unreasonable and therefore violative of
the Fourth Amendment. State v. Weaver, 127 Idaho 288, 290, 900 P.2d 196, 198 (1995). The

                                                 3
State may overcome this presumption by demonstrating that a warrantless search either fell
within a well-recognized exception to the warrant requirement or was otherwise reasonable
under the circumstances. Id. Voluntary consent to a search is a well-recognized exception to the
warrant requirement. Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973); State v. Jaborra,
143 Idaho 94, 97, 137 P.3d 481, 484 (Ct. App. 2006). The State must show by a preponderance
of evidence that consent was not the result of duress or coercion, either direct or implied.
Jaborra, 143 Idaho at 97, 137 P.3d at 484. The voluntariness of an individual’s consent is
evaluated in light of all the circumstances. State v. Whiteley, 124 Idaho 261, 264, 858 P.2d 800,
803 (Ct. App. 1993). Consent to search may be in the form of words, gestures, or conduct. State
v. Knapp, 120 Idaho 343, 348, 815 P.2d 1083, 1088 (Ct. App. 1991). Whether consent was
granted voluntarily, or was a product of coercion, is a question of fact to be determined by all the
surrounding circumstances. State v. Hansen, 138 Idaho 791, 796, 69 P.3d 1052, 1057 (2003).
       A determination of voluntariness is not dependent “on the presence or the absence of a
single controlling criterion.” Schneckloth, 412 U.S. at 226. Rather, a court may consider various
factors in determining whether consent was freely given. Id. at 226-27; see State v. Garcia, 143
Idaho 774, 778, 152 P.3d 645, 649 (Ct. App. 2006). Some of the factors a court may consider
include: (1) the number of officers involved in the confrontation; (2) the location and conditions
of the consent, including whether it was at night; (3) whether the police retained the individual’s
identification; (4) whether the individual was free to leave; and (5) whether the individual knew
of his right to refuse consent. State v. Moran-Soto, 150 Idaho 175, 180, 244 P.3d 1261, 1266
(Ct. App. 2010); Garcia, 143 Idaho at 778, 152 P.3d at 649. While the presence of multiple
police officers does not, standing alone, establish coercion and the police are not required to
inform the individual that he is free to leave or that he has a right to refuse consent, these factors
are nevertheless relevant when viewing the totality of the circumstances. State v. Rector, 144
Idaho 643, 645, 167 P.3d 780, 782 (Ct. App. 2006).
       Goodrich does not challenge any of the district court’s factual findings as clearly
erroneous. Rather, he argues the totality of circumstances show he did not voluntarily consent to
the search of the cigarette box.      In support, Goodrich relies on the following facts:         two
uniformed officers were present with their own patrol cars; the traffic stop occurred near
midnight “in a relatively empty area of a parking lot”; Sergeant Klitch did not “dispel”
Goodrich’s “understanding [Sergeant] Klitch gave a demand” to open the box; and Goodrich was

                                                  4
detained, never informed he was free to leave, not given his Miranda1 rights, and did not know
of his right to refuse consent.
       The district court considered these facts, weighed the evidence, and found:
               While the evidence shows [Goodrich] was not free to leave at the time and
       the encounter took place at night, these are only two factors that weigh in favor of
       finding [Goodrich] was not making a free and voluntary choice. The atmosphere
       was not police dominant because there were only two officers that responded to
       the traffic stop. Also, each officer interacted one-on-one with [Goodrich] and the
       driver. [Goodrich] was frisked, but he consented to the frisk and Miranda
       warnings were not required at that time because Sergeant Klitch was not
       interrogating [Goodrich].
               The Court is not convinced by [Goodrich’s] argument that Sergeant
       Klitch’s phrasing seemed more like a command that [Goodrich] could not refuse.
       The officer was asking a question. The plain language of Sergeant Klitch’s
       question, “Do you mind . . .” suggests [Goodrich] was able to refuse. . . . Instead
       of refusing, [Goodrich] began fidgeting with his clothes and reaching into his
       pocket before responding, “Why do I need to do all this? This is bull sh-t.”
       Approximately five seconds passed before [Goodrich] handed the cigarette box
       over and said, “Honestly, there’s going to be some coke in there. Probably in the
       bottom of it.”
               Finally, [Goodrich’s] consent is further confirmed by his later statement
       while in the patrol car. When Sergeant Klitch said, “I actually appreciate your
       honesty, you know what I mean? You told me the coke was in your pocket[.]”
       [Goodrich] responded, “I even turned the cigarette pack out to get it.” This
       statement indicates [Goodrich’s] voluntariness in responding to Sergeant Klitch’s
       request.
               Therefore, [Goodrich’s] actions of handing over the cigarette box in
       combination with his simultaneous statement show clear and unambiguous
       consent that was freely and voluntarily given.
       We conclude substantial evidence supports the district court’s findings, including the
officers’ testimony at the suppression hearing and videos from their body cameras admitted into
evidence. Specifically, Sergeant Klitch’s request that Goodrich open the cigarette box and
Goodrich’s conduct of pulling the cigarette box out of his pocket, volunteering “there’s going to
be some coke in there,” and subsequently stating “I even turned the cigarette pack out to get it,”
is substantial evidence that he consented to the search. Under the totality of circumstances,
Goodrich voluntarily consented.




1
       See Miranda v. Arizona, 384 U.S. 436 (1966).
                                                5
                                                IV.
                                         CONCLUSION
       Substantial evidence supports the district court’s finding that Goodrich consented to the
search of the cigarette box, and the district court did not err in partially denying his suppression
motion. We affirm Goodrich’s judgment of conviction.
       Chief Judge LORELLO and Judge GRATTON CONCUR.




                                                 6